Motion Granted; Order filed December 13, 2016




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-15-01066-CR
                          NO. 14-15-01067-CR
                          NO. 14-15-01068-CR
                              ____________

                  DYLAN ANDREW QUICK, Appellant

                                   V.

                   THE STATE OF TEXAS, Appellee


                 On Appeal from the 339th District Court
                          Harris County, Texas
           Trial Court Cause Nos. 1383658, 1383659, & 1383660

                                ORDER
      Appellant filed a motion, pursuant to Texas Rule of Appellate Procedure
34.6(d), to supplement the record with State's Exhibit 100. The court reporter did
not file this exhibit with the record. The motion is granted.

      The clerk of the 339th District Court is directed to deliver State's Exhibit 100
to the clerk of this court on or before December 29, 2016.



                                              PER CURIAM